Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 1 of 18 PageID #: 11728




                        UNITED STATES DISTRICT COURT
                      IN THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION



 OPTIMUM IMAGING TECHNOLOGIES LLC,

                   Plaintiff,
                                           C.A. No. 2:19-cv-00246-JRG
       v.
                                           JURY TRIAL DEMANDED
 CANON INC.,

                   Defendant.



  DEFENDANT CANON INC.’S RESPONSE TO PLAINTIFF’S MOTION FOR ENTRY
   OF DOCKET CONTROL ORDER REGARDING ORDER CONTINUING TRIAL
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 2 of 18 PageID #: 11729




                                                 TABLE OF CONTENTS

 I.     Introduction ......................................................................................................................... 1
 II.    Canon’s Proposed DCO Accords with the Advanced Stage of This Case ......................... 2
 III.   OIT’s Proposal Would Re-open Discovery and Re-do the Latter Half of the Case ........... 3
        A.         There Is No Justification for Allowing OIT to Depose Canon’s Japanese
                   Witnesses Now.........................................................................................................4
        B.         Other Pending Motions or the Prospect of Additional Discovery Do Not
                   Necessitate the Opposed Entries of OIT’s Proposal ................................................7
        C.         OIT’s Proposal Would Prejudice Canon and Force a Re-do of the Latter
                   Half of This Case ...................................................................................................10
        D.         OIT Would Not Be Prejudiced If Its Additional DCO Entries Are Denied ..........13
 IV.    Conclusion ........................................................................................................................ 13




                                                                    -i-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 3 of 18 PageID #: 11730




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

 Cases

 Drummond Am. Corp. v. Share Corp.,
    No. 4:08-cv-393, 2009 WL 3677167 (E.D. Tex. Oct. 30, 2009) ...............................................7

 Eon-Net LP v. Flagstar Bancorp.,
    653 F.3d 1314 (Fed. Cir. 2011)..................................................................................................6

 Realtime Data, LLC v. Packeteer, Inc.,
    No. 6:08cv144, 2009 WL 2590101 (E.D. Tex. Aug. 18, 2009) ................................................6

 Uniloc USA, Inc. v. Samsung Elecs. Am., Inc.,
    No. 2:17-CV-00651-JRG, 2019 WL 2267212 (E.D. Tex. May 28, 2019) ..............................12

 Other Authorities

 Fed. R. Civ. P. 30(b)(1)....................................................................................................................8

 Fed. R. Civ. P. 30(b)(6)....................................................................................................................8

 Fed. R. Civ. P. 56(d) ........................................................................................................................8




                                                                      -ii-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 4 of 18 PageID #: 11731




        Defendant Canon Inc. (“Canon”) hereby responds to Plaintiff Optimum Imaging

 Technologies LLC’s (“OIT”) motion (D.I. 253) for entry of a docket control order (“DCO”)

 made after the Court’s November 20, 2020 order continuing the trial date (D.I. 188)

 (“Continuance Order”). Canon agrees with the essence of the first four entries in OIT’s proposed

 DCO (D.I. 253-1)—jury selection, juror questionnaire, pretrial conference, and notification of

 agreements reached during meet-and-confer—but opposes the remaining entries, which represent

 an effort on the part of OIT to re-do things that already have been done and have no place in an

 amended DCO.1

 I.     INTRODUCTION

        The Continuance Order makes clear that it is not “a window of opportunity to re-open

 discovery or otherwise facilitate a ‘re-do’ of cases substantially developed, narrowed, and ready

 to proceed.” D.I. 188 at 4 n.5. This case fits the bill of a “substantially developed” case, with

 the parties having (i) completed fact and expert discovery, (ii) fully briefed motions for summary

 judgment or to exclude/strike expert testimony, (iii) exchanged pretrial disclosures and

 objections thereto, (iv) fully briefed motions in limine, and (v) submitted a proposed joint pretrial

 order. Canon’s proposed DCO recognizes this significant progress and complies with the

 Court’s express admonishment not to re-do things already done. As such, Canon proposes that



 1
   As reflected in Canon’s proposed order, the DCO milestones both parties agree require new
 deadlines are jury selection, submission of juror questionnaire, pretrial conference, and
 notification of agreements reached during meet-and-confer. With respect to these entries,
 Canon’s proposal slightly varies from OIT’s in that it (i) leaves the date of the pretrial conference
 to be set by the Court rather than setting it for five weeks before jury selection and (ii) keys the
 deadline for notifying the Court of agreements reached during the meet-and-confer to the pretrial
 conference, as it was in each of the previous DCOs.
 Also, with respect to the “Additional Requirements” section following the table of schedule
 entries, Canon’s proposal restores the Court’s standard language regarding mediation and
 indefiniteness that OIT’s proposal revises or deletes.


                                                  -1-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 5 of 18 PageID #: 11732




 new dates are needed only for the few remaining items that were not already accomplished

 before the rescheduled trial.

        OIT’s proposal, on the other hand, seeks to re-open fact discovery, re-open expert

 discovery, re-do dispositive and Daubert motions, re-do pretrial disclosures, re-do motions in

 limine, and re-do the joint pretrial order. Although OIT claims it “is simply attempting to

 streamline this case,” OIT’s proposal would dramatically expand its scope. And while OIT

 repeats the mantra of “complet[ing] the record” throughout its motion, that premise is flawed

 because OIT already had ample opportunity to make a complete record, and any gaps that OIT

 perceives are the direct result of its own tactical choices.

        Moreover, the re-do OIT seeks would prejudice Canon severely. OIT casts its proposal

 as even-handed, but the parties have litigated this case in fundamentally different ways: Canon

 has consistently pursued and provided discovery, developed its case, and laid out its arguments,

 while OIT did not diligently develop its contentions or provide detailed arguments to support

 them, and outright refused to take what it now claims is essential discovery. In other words,

 Canon played by the rules and OIT did not. Adopting OIT’s proposed DCO would unfairly

 confer to OIT the significant, lopsided benefit of being able to see Canon’s rebuttals to OIT’s

 original, flawed case and give it the chance to try to repair those flaws.

        Accordingly, the Court should adopt Canon’s proposed DCO and reject OIT’s attempt to

 set the parties back to a time before expert reports so that OIT can re-do everything from there on

 armed with the hindsight knowledge gained the first time around.

 II.    CANON’S PROPOSED DCO ACCORDS WITH THE ADVANCED STAGE OF
        THIS CASE

        The parties have completed nearly all of the milestones for readying this case for trial:




                                                   -2-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 6 of 18 PageID #: 11733




           The parties have exchanged five opening expert reports and four rebuttal expert

            reports, and deposed the five experts.

           The parties have submitted and fully briefed eleven motions for summary judgment

            or to exclude/strike expert testimony. See D.I. 141 to D.I. 152 and oppositions,

            replies, and sur-replies thereto.2

           The parties have exchanged pretrial disclosures (see D.I. 153; D.I. 154) and

            objections thereto.

           The parties have submitted and fully briefed motions in limine. See D.I. 179; D.I.

            185, and oppositions thereto.

           The parties have submitted a proposed joint pretrial order. See D.I. 206; D.I. 207.

 Prior to the Continuance Order, the parties were running full steam ahead towards the February

 2021 trial. The pretrial conference, previously scheduled for December 21, 2020, would have

 occurred by now. Canon’s proposed DCO recognizes the above progress by including new

 deadlines for just the few remaining milestones that the parties had not reached as of the date of

 the Continuance Order.

 III.   OIT’S PROPOSAL WOULD RE-OPEN DISCOVERY AND RE-DO THE
        LATTER HALF OF THE CASE

        OIT’s proposal would re-open fact discovery on issues OIT could have pursued under the

 original schedule and then re-do expert discovery, dispositive and Daubert motions, and other

 pretrial submissions. In particular, OIT seeks to include new dates for deposing Canon’s

 Japanese witnesses, even though OIT deliberately and tactically opted to forgo them under the

 previous schedule. This proposed change underpins a cascade of new dates for expert discovery,


 2
   Separate from the dispositive and Daubert motions contemplated by the prior DCO, Canon has
 also moved to strike a supplemental expert report submitted by OIT. See D.I. 166.


                                                 -3-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 7 of 18 PageID #: 11734




 motions, and submissions, which already have been completed under the current schedule—

 resulting in a do-over that would throw away months of efforts without any good cause. And

 OIT’s proposal would unfairly prejudice Canon by allowing OIT to retool its theories of

 infringement after having seen Canon’s rebuttal case via its expert reports and dispositive

 motions. It would reward OIT’s attempts to flout the existing schedule and punish Canon for

 following the rules.

        A.      There Is No Justification for Allowing OIT to Depose Canon’s Japanese
                Witnesses Now

        The Court should reject the main premise of OIT’s proposal, that OIT has any cause to

 depose Canon’s Japanese witnesses after having refused to take those depositions under the

 existing schedule. OIT opted for the gambit of holding out for in-person pretrial depositions,

 even after the Court rejected OIT’s prior request to do so. Perhaps seeing the writing on the

 wall, or otherwise perceiving the Continuance Order as a window to re-open discovery, OIT

 inserts deadlines for those depositions in its proposal. But OIT could have and should have

 taken those depositions when it had the chance under the existing schedule.

        The existing schedule gave the parties until November 2, 2020 to supplement expert

 disclosures. D.I. 126 at 3. Up to that point, Canon made significant efforts to make its Japanese

 witnesses available, so that OIT could address such testimony in its supplemental disclosures.

 To account for the inability to hold the depositions in the witnesses’ home country due to

 Japanese legal and logistical restrictions exacerbated by COVID-19, Canon arranged for its

 witnesses to testify in Singapore, where those restrictions did not apply. Canon has detailed

 these efforts in its motion to enforce the DCO. See D.I. 131 at 1, 9-10; D.I. 131-5 to -9 (travel

 approval, travel arrangements, conference room reservation). OIT then could have deposed




                                                 -4-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 8 of 18 PageID #: 11735




 these witnesses remotely in October and supplemented its expert disclosures by November 2

 based on (and only on) any new information stemming therefrom.

        The Court has made very clear that all depositions are to occur remotely during the

 pandemic. See April 20, 2020 Standing Order Regarding Pretrial Procedures in Civil Cases

 Assigned to Chief District Judge Rodney Gilstrap During the Present COVID-19 Pandemic

 at ¶ 16 (“There will be no in-person depositions conducted during the pandemic. Depositions

 should proceed forward using remote technologies that are widely available for conducting

 depositions either telephonically or by video conference.”). After initially agreeing to this

 procedure (see D.I. 233 at 2 (quoting D.I. 166-7)), and despite the significant efforts Canon had

 undertaken to present its Japanese witnesses for deposition in Singapore during the month of

 October, OIT reversed course and refused to take the depositions, pressing instead for in-person

 depositions after Canon’s witnesses arrive in Marshall for trial.3

        OIT has argued that remote depositions are infeasible due to the Canon witnesses

 speaking Japanese and needing to review Japanese documents, but never cogently argued why

 interpreters, check interpreters, and large foreign-language documents cannot be used remotely.

 OIT has suggested that some documents would be large-format, see D.I. 139 at 3, which might

 be harder to view on a computer, but there are much simpler fixes than upending the schedule,

 such as arranging for paper copies in advance and/or preparing electronic enlargements. OIT

 also has suggested that interpreters would increase the time needed to take the depositions, but it




 3
  OIT’s proposed schedule unrealistically contemplates that the in-person depositions it seeks
 will be completed in short order, during a time when the Court has suspended all trials in
 Marshall due to the worsening COVID-19 situation. OIT’s proposal also would require up to
 two round trips for those witnesses (one for the deposition and another for the trial), imposing
 upon them weeks if not months of quarantine.


                                                 -5-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 9 of 18 PageID #: 11736




 acknowledges that this is true no matter the mechanism under which the depositions are taken.

 Id.

         OIT has falsely stated that Canon made late document productions necessitating a later

 date to take the depositions. While OIT has pointed to “95,000 pages of documents, the vast

 majority in Japanese,” D.I. 139 at 4, these documents were neither late nor atypical for patent

 litigation. Based on search terms on which OIT insisted, despite Canon’s warnings of their

 overbreadth, Canon collected documents and diligently reviewed them and made its production

 by August 1, 2020. The timing and size of Canon’s production was thus of OIT’s own doing.

 See D.I. 131 at 10-11 & n.3. At any rate, OIT had the documents for at least two months before

 the Canon technical depositions would have occurred in October, and three months before the

 schedule’s date for supplemental expert disclosures, which was plenty of time to translate and

 review them. OIT has identified nothing out of the ordinary in complex patent litigation, where

 document productions are routinely larger than Canon’s by an order of magnitude. See, e.g.,

 Eon-Net LP v. Flagstar Bancorp., 653 F.3d 1314, 1327 (Fed. Cir. 2011) (“[I]t is not uncommon

 for an accused infringer to produce millions of pages of documents ….”); Realtime Data, LLC v.

 Packeteer, Inc., No. 6:08cv144, 2009 WL 2590101, at *6 (E.D. Tex. Aug. 18, 2009) (“While the

 Court is sympathetic to the time and effort required to sift through such voluminous records

 [over five million pages], Plaintiff cannot use the complexity of this case as an excuse for its lack

 of diligence or initial preparation.”).

         OIT argues that it had “difficulties in understanding the documents produced by Canon

 due to their extensive use of codewords.” D.I. 253 at 4. But Canon provided OIT with the

 meanings of well over a hundred of these words, in response to OIT’s informal request. D.I.

 248-9 at 1, 4-5. If OIT still had issues with Canon’s documents as they exist in the ordinary




                                                  -6-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 10 of 18 PageID #: 11737




 course of business, then it had plenty of time in the existing schedule to seek further discovery—

 including through interrogatories and depositions of Canon’s technical witnesses.4

        To the extent a stipulation on representative products could have facilitated taking the

 depositions under the existing schedule’s period for supplementation, OIT’s dilatory approach is

 solely to blame. Whenever OIT provided a proposal, Canon promptly responded and asked for

 basic details, after which OIT would then go radio-silent for weeks at a time. See D.I. 233 at 3;

 D.I. 257 at 1-4.

        Accordingly, OIT lacks any reasonable cause, let alone good cause, to modify the DCO

 to let it depose Canon’s Japanese witnesses and upheave the rest of the schedule. To establish

 good cause, OIT must show “that the deadlines cannot reasonably be met despite the diligence of

 the party needing the extension.” Drummond Am. Corp. v. Share Corp., No. 4:08-cv-393, 2009

 WL 3677167, at *1 (E.D. Tex. Oct. 30, 2009). OIT’s conduct has been anything but diligent.

        B.      Other Pending Motions or the Prospect of Additional Discovery Do Not
                Necessitate the Opposed Entries of OIT’s Proposal

        While the resolution of pending motions may result in further developments in this case,

 such as an additional deposition or removal of certain issues from the case, there is no need to

 account for such developments by injecting the opposed entries into an amended DCO. To do so

 would preemptively confer blanket permission for supplementation without any showing of good

 cause. The Court should decline to enter the opposed DCO deadlines, and to the extent a party

 may desire to supplement the record based on discovering information it did not previously have,

 it should be required to show good cause, as it would need to do in any case.


 4
   To that end, OIT has made reference to a motion to compel interrogatory responses it filed in
 March (D.I. 61), but Canon fully addressed OIT’s concerns and even provided OIT with detailed
 information correlating Canon’s then-existing document production to accused products and
 categories of information. See D.I. 64 at 3; see generally id.


                                                 -7-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 11 of 18 PageID #: 11738




        For example, OIT has withheld the deposition of its witness Mr. Solomon pending a

 motion for protective order (D.I. 93) regarding certain financial subject matter, prompting a

 motion to compel (D.I. 128). OIT does not dispute that Canon eventually will get to depose Mr.

 Solomon at least on some issues. Nevertheless, the DCO need not include corresponding entries

 because no deadline will change. The parties can schedule the deposition on their own once the

 motions are resolved. Canon does not foresee a need to supplement its expert reports and

 summary judgment papers based on deposing Mr. Solomon, but supposing it did, the proper

 course would be for Canon to seek leave of Court and make a sufficient showing of good cause.5

        Similarly, as in any case, the rulings on dispositive and Daubert motions will indicate

 which issues, if any, remain live for trial and inform further narrowing of the parties’ claims and

 defenses. And as in any case, such rulings may result in a need for a supplemental proposed

 joint pretrial order. But the parties can proceed with narrowing the issues in this case without a

 corresponding entry in the amended DCO, just as they would have done absent the Continuance

 Order. See, e.g., D.I. 206 at 8, 10, 13 (the parties committing to meet and confer on multiple

 issues and make updates to the proposed joint pretrial order based thereon).

        Nor do the various pending OIT motions that OIT identifies (see D.I. 253 at 4-6) require

 the new deadlines for “supplemental” expert reports, expert depositions, motions, and disclosures



 5
   Although both parties have made Rule 56(d) requests for discovery in their summary judgment
 briefing, they were made on very different postures. As explained herein, Canon had repeatedly
 sought from OIT its requested Rule 56(d) discovery—the deposition of Mr. Solomon (under both
 Rule 30(b)(1) and (6))—while OIT steadfastly refused to take the depositions of Canon’s
 Japanese witnesses that it now requests under the rule. Moreover, Canon’s request was specific
 and showed diligence, while OIT’s failed to comply with those basic requirements of the rule.
 See D.I. 184-1 (Canon’s Rule 56(d) declaration); D.I. 195 at 9-10 (identifying the shortcomings
 of OIT’s request). Therefore, OIT is wrong to state in its motion that the parties “in essence
 agree[] that there is fundamental discovery that remains outstanding” in light of the Rule 56(d)
 requests. D.I. 253 at 3 n.1.


                                                 -8-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 12 of 18 PageID #: 11739




 in the opposed portion of OIT’s proposed amended DCO. OIT’s inclusion of these motions is

 largely pretextual, and at any rate, Canon disputes OIT’s presumption that OIT is entitled to any

 relief on those grounds. For example, OIT’s motions to compel interrogatory responses and

 produce additional license agreements are based on narrow issues. Canon has explained in its

 oppositions to those motions how it already resolved the interrogatory dispute by amending its

 response and providing detailed information, and how OIT’s request for more licenses is a

 repudiation of its agreement on the scope of that discovery (which it proposed and Canon

 accepted). See generally D.I. 64; D.I. 122. Even now, OIT does not adequately explain why

 new, “supplemental” deadlines would be warranted if those motions were granted, such as what

 specifically it would seek to supplement. As for the parties’ motions regarding the depositions of

 Canon’s Japanese witnesses, Canon explains supra pp. 4-7 why that issue is much more than the

 mere “dispute regarding the depositions of Canon Inc. witnesses who are located in Japan” that

 OIT deceptively portrays. D.I. 253 at 2. Similarly, Canon explains supra p. 7 and in its recently

 filed opposition (D.I. 257) why OIT’s motion regarding representative products is untimely and

 no basis for toppling the case schedule.

        In sum, OIT treats its various requested relief as fait accompli, but there is no guarantee

 that OIT will prevail in any respect. Even if it does, the appropriate course would be for OIT

 then to make a showing of good cause to the extent it believed there was a need to supplement

 the record. This would ensure that any supplementation, if warranted with good cause, is

 narrowly tailored to the circumstances that gave rise to it. To allow otherwise—by adopting the

 disputed portion of OIT’s proposed DCO—would risk writing OIT a blank check for it to

 completely re-do the entire back half of this case.




                                                 -9-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 13 of 18 PageID #: 11740




        C.      OIT’s Proposal Would Prejudice Canon and Force a Re-do of the Latter
                Half of This Case

        OIT’s proposed DCO is the latest salvo in an increasingly overt campaign by OIT to

 game the system. For months, OIT has tried to engineer a situation in which it can formulate and

 provide its case theories after seeing Canon’s rebuttals and with minimal opportunity for Canon

 to respond. The Court rejected one of OIT’s earlier attempts last summer, when the parties

 presented competing DCO modifications made necessary by the pandemic. Back then, OIT

 pushed for in-person pretrial depositions of Canon’s Japanese witnesses and a second round of

 expert discovery. See D.I. 117-2 at 3 (close of fact discovery and original expert discovery

 period), 2 (pretrial deposition period), 1 (new round of expert discovery). The Court rejected

 OIT’s proposal and provided for the existing November 2, 2020 date by which OIT had to

 complete depositions and supplement its expert disclosures. See D.I. 126; D.I. 131 at 7-8.

 Undaunted, OIT again ended up pushing for in-person pretrial depositions and refused to depose

 Canon’s Japanese witnesses otherwise. OIT then sought to inject new expert opinions based on

 old documents into the case, which Canon has moved to strike. See D.I. 166. In that briefing,

 OIT admitted that it would aim to supplement its expert report yet again after its desired pretrial

 depositions, in which scenario Canon would have no opportunity to respond before trial. See

 D.I. 217 at 8; D.I. 233 at 3 n.3. Most recently, OIT has sought a Court order to enshrine the

 tardy infringement positions it has taken in its supplemental expert report—essentially a late

 motion for summary judgment. See D.I. 248. These submissions show how OIT is changing its

 theories of infringement after having gained the benefit of seeing the rebuttal opinions of

 Canon’s expert.

        In particular, under the existing schedule for expert discovery, OIT provided

 infringement theories through its expert Dr. Brogioli, and Canon provided rebuttals through its



                                                 -10-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 14 of 18 PageID #: 11741




 expert Mr. Prentice. Mr. Prentice gave detailed opinions on numerous shortcomings in Dr.

 Brogioli’s analysis, including his superficial treatment of the representativeness of certain

 accused products. See D.I. 166 at 5. In Dr. Brogioli’s supplemental report, OIT pivoted,

 accusing newly identified modules and aberration corrections as representative. See id. at 12-13

 (providing specific examples of how OIT’s expert changed his infringement theories from his

 original report to his supplemental report after seeing how Canon’s expert rebutted his original

 opinions). The untimely changes OIT made in its disputed supplemental Brogioli report were

 not based on new discovery, but in direct response to Mr. Prentice’s criticisms of Dr. Brogioli’s

 original positions. See id. at 2, 12-13.

        OIT thus has signaled, loudly and clearly, that it treats the concept of supplementation as

 an unfettered opportunity to craft new arguments based on old information. Beyond the

 shortcomings OIT has already improperly attempted to repair, Canon’s summary judgment and

 Daubert motions have identified numerous additional weaknesses in OIT’s case, including an

 utter lack of evidence and testimony on the doctrine of equivalents, invalidity on written

 description grounds, an incorrect understanding of the law of prior art sales, and an undeveloped

 position on the comparability of other licensed patents’ technology. OIT should not be given a

 chance to remedy these additional faults under the guise of an amended DCO, which would

 essentially throw out Canon’s work and give OIT a re-do of the latter half of this case.

        OIT would therefore gain a monumental windfall if the Court were to adopt its proposal.

 Under OIT’s schedule, the parties would have yet another opportunity to supplement their expert

 reports, which OIT would undoubtedly use to assert new infringement theories based on seeing

 Canon’s rebuttal case and fully briefed summary judgment motions. These multiple bites at the

 apple, made with the benefit of hindsight, would prejudice Canon and should not be permitted.




                                                 -11-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 15 of 18 PageID #: 11742




 Uniloc USA, Inc. v. Samsung Elecs. Am., Inc., No. 2:17-CV-00651-JRG, 2019 WL 2267212, at

 *9 (E.D. Tex. May 28, 2019).

        OIT raises two arguments that Canon would not be prejudiced, but neither is convincing.

 First, OIT spuriously suggests that its proposal “is not one-sided and applies equally to both

 parties to permit the parties to complete their records and prepare for trial.” D.I. 253 at 6. But

 that would only be true if both parties were on equal footing coming into the final stretch of this

 case. This is decidedly not so: OIT is in a weaker position because it deliberately resisted taking

 discovery of Canon’s Japanese witnesses, failed to be diligent about proposing representative

 accused products, presented underdeveloped or boilerplate contentions for key aspects of its

 case, and ultimately went all-in on the risky strategy of waiting to make its case until the

 eleventh hour (the days before trial, if OIT had its way). In sharp contrast, Canon has played by

 the rules, seeking early and often to take discovery, offering compromises or other remedial

 action to narrow or isolate disputes such as for Mr. Solomon’s deposition (which OIT refused),

 engaging expeditiously with OIT’s various concerns while OIT dragged its feet, and articulating

 detailed, comprehensive contentions during the prescribed time periods. As such, the opposed

 entries of OIT’s proposed DCO would disparately and severely impact Canon. In other words,

 OIT put itself in the position where it needs a re-opening of discovery and a re-do of the case,

 whereas Canon does not. This is why such a re-opening and re-do are exactly what OIT is

 seeking, and why allowing those things would be so prejudicial to Canon.

        OIT also argues that it should be allowed to refine its theory of the case after seeing

 Canon’s rebuttals because the current DCO had a supplemental expert disclosure date falling

 after rebuttal reports and opening dispositive and Daubert motions. See D.I. 253 at 6-7. But this

 argument is based on OIT’s unduly broad philosophy on what constitutes proper

 supplementation. As noted above, OIT believes that it is allowed to make new arguments or

                                                 -12-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 16 of 18 PageID #: 11743




 assert new opinions based on existing, previously available information. Canon has never shared

 that position, and in the submission to which OIT refers, Canon made clear that the current

 DCO’s supplementation period was to be “limited to information discovered during the

 extension period that was not available from other sources.” D.I. 124 at 9. Because OIT’s

 supplemental Brogioli report improperly adds new opinions based on old information, Canon has

 moved to strike it. Supplementation is not an excuse to game the system by retooling theories in

 response to the adversary’s rebuttals.

        D.      OIT Would Not Be Prejudiced If Its Additional DCO Entries Are Denied

        OIT makes oblique reference to prejudice that Canon “attempts” to inflict by opposing

 OIT’s proposal, although OIT does not develop an argument or provide specific examples of

 what actual prejudice it might face. See D.I. 253 at 7. To the extent OIT argues that it would be

 prejudiced by not being able to supplement the current record, that argument is meritless. As

 explained above, OIT had every opportunity to take whatever depositions it deemed necessary

 under the existing schedule, but it actively resisted doing so and instead attempted to engineer a

 delay that would provide it a tactical advantage.

        Even so, Canon’s proposal to limit the amended DCO to the four agreed-upon entries

 does not outright prevent OIT from supplementing its case. Rather, as in any other case, OIT

 would be required to make a specific showing of good cause that whatever supplementation it

 sought was warranted under the circumstances. Doing so would emplace the safeguard that any

 supplementation is narrowly tailored to the particular circumstances, as opposed to giving OIT

 carte blanche to re-do flawed aspects of its case under the guise of supplementation.

 IV.    CONCLUSION

        For the foregoing reasons, the Court should reject OIT’s proposed amended DCO and

 adopt Canon’s instead.


                                                -13-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 17 of 18 PageID #: 11744




  Date: December 28, 2020      By: /s/ Michael P. Sandonato by permission Andrea L. Fair
                               Michael P. Sandonato
                               Peter D. Shapiro
                               Daniel A. Apgar
                               VENABLE LLP
                               1290 Avenue of the Americas
                               New York, NY 10104
                               (212) 218-2100 (telephone)
                               (212) 218-2200 (facsimile)
                               MSandonato@Venable.com
                               PShapiro@Venable.com
                               DApgar@Venable.com

                               Of Counsel:

                               Wesley Hill
                               Texas Bar. No. 24032294
                               Andrea L. Fair
                               Texas Bar. No. 24078488
                               Ward, Smith & Hill, PLLC
                               1507 Bill Owens Parkway
                               Longview, Texas 75604
                               (903) 757-6400 (main line)
                               (903) 757-2323 (facsimile)
                               wh@wsfirm.com
                               andrea@wsfirm.com

                               Counsel for Defendant Canon Inc.




                                       -14-
Case 2:19-cv-00246-JRG Document 259 Filed 12/28/20 Page 18 of 18 PageID #: 11745




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that, on December 28, 2020, I electronically submitted the

 foregoing document with the clerk of court for the U.S. District Court, Eastern District of Texas,

 using the electronic case filing system of the court. I hereby certify that all counsel of record

 who have consented to electronic service are being served with a copy of this document via the

 Court’s CM/ECF system per Local Rule CV-5(a)(3).



                                                               /s/ Andrea L. Fair
                                                               Andrea L. Fair




                                                 -15-
